—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Knipel, J.), dated September 17, 1999, which granted the plaintiffs’ motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
As a general rule, a rear-end collision with a stopped automobile creates a prima facie case of liability with respect to the operator of the moving vehicle unless the operator of the moving vehicle can come forth with an adequate, non-negligent explanation for the accident (see, Hurley v Izzo, 248 AD2d 674, 675; Migdol v Striker, 215 AD2d 358; Gambino v City of New York, 205 AD2d 583; Parise v Meltzer, 204 AD2d 295).
In this case, the plaintiff Frank Demenagas established, prima facie, that his vehicle, which was stalled in the right lane of the Gowanus Expressway, was struck in the rear by the defendant’s vehicle. The defendant failed to submit evidence sufficient to rebut the inference of negligence created by the rear-end collision (see, Hanak v Jani, 265 AD2d 453). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.